ACCEPTED
                                                                                                                                                  05-17-00601-CV
                                                              05-17-00601-CV                                                            FIFTH COURT OF APPEALS
                                                                                                                                                  DALLAS, TEXAS
 Appellate Docket Number: 05—17—00601—cv                                                                                                       3/26/2018 11:05 AM
                                                                                                                                                       LISA MATZ
      Appellate Case Style: In the Interest of L.M., D.M. and                         J .M.,   Children                                                    CLERK
                        Vs.
Companion
       Case(s):
Amended/Corrected Statement                                                                       FILED IN
                                            DOCKETING STATEMENT                     (Civil)
                                                                                           5th COURT OF APPEALS
                                                                                                DALLAS, TEXAS

                                                                                                             B
                                           Appellate Court:     5th Court of Appeals       3/26/2018 11:05:53 AM
                           (to be ﬁled in the court of appeals upon perfection of appea under TRAP   32)
                                                                                                  LISA MATZ
                                                                                                    Clerk
NOTE: Because spacefbr addftionalparties / attorneys           is limited on thisfarrn, you can include the in/brrnatian an a separate document. As per TRAP

32.1   and   9.4,please include par1y’s name and the name, address, email address, telephone number, font number, ff any, and State Bar Number qf the
party ’s   lead counsel, [f the party is not represented by an attorney, that party '5 name, address, telephone number, fax number should be provided.


I.    Appellant                                                                    II.    Appellant Attorney(s) - Continued
     x Person         Organization                                                       Lead Attorney                  561601

Name: Mitzy Lomack                                                                 Name: Kimberly        A. Guest

           Pro Se                                                                  Bar No. 00792979
If Pro Se Party, enter the following information:                                  Firm Name: Guest        & ASS0Ciat6S, P-C
Address:                                                                           Address     1:   421 E. Airport Freeway, Suite 115

City/State/Zip:                                                                    Address     2:

Tel.                          Ext.            Fax:                                 City/State/Zip: Irving, Texas 75062

Email;                                                                             Tel, (972) 594-1133         Ext_            Fax; (972) 570-4498
11-    Appellant Attorney“)                                                        Email; Kim@GuestAndAssociates.c0m
      Lead Attorney                      Select
                                                                                                                         S 81 8 ct
                                                                                         Lead Attorney
Name:                                                                              Name:
Bar No’
                                                                                   Bar No.
Firm Name:
                                                                                   Firm Name:
Address       1:
                                                                                   Address     1:
Address       2:
                                                                                   Address     2:
C“Y/5‘a‘e’ZiP3
                                                                                   City/State/Zip:
Tel’                          Ext’            Fax:
                                                                                   Tel.                        Ext.            Fax:
Email:
                                                                                   Email:
      Lead Attorney                      Select
                                                                                         Lead Attorney                  35190‘
Name:
                                                                                   Name:
Bar NO‘
                                                                                   Bar No.
Firm Name:
                                                                                   Firm Name:
Address       1:
                                                                                   Address     1:
Address       2:
                                                                                   Address     2:
City/State/Zip:
                                                                                   City/State/Zip:
Tel.                          Ext.            Fax:
                                                                                   Tel.                        Ext.            Fax:
Email:
                                                                                   Email:


                                                                        Page   1   of 10
III.       Appellee                                          IV. Appellee Attorney(s)         -   Continued
  X Person              Organization                            Lead Attorney                     Select

Name: Alfred J McClought
                    .                                        N3-mC5Julie Johnson

           Pro Se                                            Bar N0-24050830
If Pro Se Party, enter thefallowing information:             Firm Name3Attomey     at   Law
Address:                                                     Addréss 11411 Highway 67
City/State/Zip:                                              Address   2:

Tel.                          Ext.         Fax:              C1itY/state/Zip3Duncanville, Texas 75137

Email:                                                       Te1.(460) 268-7322     Ext.              Fax: (972) 947-4066

IV. Appellee Att0rney(s)                                     Emaildulie JohsonTX@Yaho0.com

   Lead Attorney                       361601

Name:                                                           Lead Attorney                     Select

Bar No.                                                      Name:
Firm Name:                                                   Bar No.
Address        1:                                            Firm Name:
Address        2:                                            Address   1:


City/State/Zip:                                              Address   2:

Tel.   -                      Ext.         Fax:   -          City/State/Zip:

Email:                                                       Tel.                   Ext.              Fax:

                                                             Email:

   Lead Attorney                       Select

Name:                                                           Lead Attorney                     Select

Bar No.                                                      Name:
Firm Name:                                                   Bar No.
Address        1:                                            Firm Name:
Address        2:                                            Address   1:

City/State/Zip:                                              Address   2:

Tel.                          Ext.         Fax:              Tel.                   Ext.              Fax:

Email      2                                                 Fax:

                                                             Email:




                                                      Page 2 of 10
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case): Divorce
Date Order or Judgment signed: 03/26/2018                            Type of Judgment: Bench Trial
Date Notice of Appeal ﬁled      in Trial Court: 06/06/2017

    If mailed to the Trial   Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:             Yes     X No
     If yes, please specify statutory or other basis    on which interlocutory order              is   appealable (See   TRAP 28):

Accelerated Appeal (See      TRAP 28):          Yes    X No
    If yes, please specify statutory or other basis    on which appeal           is   accelerated:



Parental Termination or Child Protection? (See  TRAP 28.4):                      Yes       X No
Permissive? (See     TRAP 28.3):         Yes X No
    If yes, please specify statutory or other basis for       such   status:




Agreed? (See     TRAP 28.2):         Yes    X No
    If yes, please specify statutory or other basis for       such   status:




Appeal should receive precedence, preference, or priority under                statute or rule?           Yes    X No
    If yes, please specify statutory or other basis for       such   status:




Does   this   case involve an amount under $ 100,000?                      Yes         X No
Judgment or Order disposes of all     parties   and issues?             X Yes            No
Appeal from ﬁnal judgment?                                              X Yes            No
Does   the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                    Yes     X No

VI. Actions Extending          Time To     Perfect Appeal
Motion   for   New Trial:                  Yes X No             If yes, date ﬁled:

Motion   to   Modify Judgment:             Yes X No             If yes, date ﬁled:

Request for Findings of Fact and Conclusions of Law:
                                           Yes X No             If yes, date ﬁled:

Motion to     Reinstate:                   Yes X No             If yes, date ﬁled:

Motion under TRCP 306a:                    Yes X No             If yes, date ﬁled:

Other:                                     Yes X No
    If Other, please specify:




                                                                Page 3 of 10
VII. Indigency of Party (Attach           file   stamped copy of Statement and copy of the trial court order.)
Was     Statement of Inability to Pay Court Costs ﬁled in the       trial   court?                 Yes x     No
    If yes, date ﬁled:

Was a Motion Challenging the Statement ﬁled in the trial court?                                     Yes x    No
    If yes, date ﬁled:

Was there any hearing on appellant’s ability to afford court costs?                                 Yes X    No
    Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 1457                              Yes X    No
    Date of Order:
    If yes, trial court     ﬁnding:     Challenge Sustained         Overruled


VIII.    Bankruptcy
Has any party to the court’s judgment ﬁled for protection           in   bankruptcy which might affect                 this   appeal?
           Yes X       No
    If yes, please attach a     copy of the petition.
    Date bankruptcy ﬁled:
    Bankruptcy Case Number:


IX. Trial Court and Record
Court: 255th                                                       Clerk’s Record

County: Dallas                                                     Trial    Court Clerk:       |/ District             County
    Court Docket No. (Cause No.):
Trial                                                              Was      Clerk’s record requested?             I/   Yes        No
  DF-14-23631
                                                                         If yes, date requested:        03/26/2018
Trial   Court Judge (who tried or disposed of the case):
                                                                         If no, date   it   will   be requested:
   Name: Kim Cooks
                                                                   Were payment arrangements made with clerk?
    Address     1:   600 Commerce
                                                                         V Yes          No            Indigent
    Address     2:   4th Floor East   Tower
                                                                   (Note:    No request required under TRAP 34.5(a),(b).)
    City/State/Zip: Dallas,     Texas 75202
    Te1.(2l4) 653-6159 Ext.                Fax:

    Email   :




                                                            Page 4 of 10
IX. Trial Court and Record                 -   Continued
Reporter’s or Recorder’s Record
Is   there a Reporter’s Record?                X Yes         No
Was Reporter’s Record requested?                        X Yes     No
          If yes, date requested:         06/07/2017
          If no, date     it   will   be requested:
Was the Reporter’s Record electronically recorded? X Yes                                  No
Were payment arrangements made with the court reporter/court recorder? X Yes                                           No          Indigent


X Court Reporter                      Court Recorder                                 Court Reporter                Court Recorder
     Ofﬁcial                          Substitute                                     Ofﬁcial                       Substitute

Name:     Joie Rivera                                                            Name:
Address     1:    600 Commerce          Street, 4th     Floor                    Address   1:

Address    2:                                                                    Address   2:

City/State/Zip: Dallas, Texas              75202                                 City/State/Zip:

Tel. (214)      653-6520       Ext.            Fax:                              Tel.                       Ext.            Fax:

Email:                                                                           Email:


X. Supersedeas            Bond
Supersedeas bond ﬁled?                   Yes X        No
      If yes, date ﬁled:

      If no, will ﬁle?            Yes       No

XI. Extraordinary Relief
Will you request extraordinary relief (e. g., temporary or ancillary                       relief)   from   this   Court?       Yes X    No
      If yes,    brieﬂy   state the basis for         your request:




                                                                      Page   5   of 10
XII. Alternative Dispute Resolution/Mediation
     (Complete section if ﬁling in the 15‘, 2"“, 5"‘,            6"‘, 8”‘, l0“', 13"‘,   or 14"‘ Court of Appeals.)
Should this appeal be referred      to mediation‘?     Yes x No
    If no, please specify: Issues will     not be resolved at mediation
Has this case been through an ADR procedure?              Yes       No
    If yes,   who was the mediator‘?
    What type of ADR procedure?
    At what stage did    the case   go through    ADR?      Pre—Trial      Post—Trial      Other
        If other, please specify:

Type of Case? Divorce                                                                              [El
    Give a brief description of the issue   to be raised on appeal, the relief sought, and the applicable standard for review, if
    known     (without prejudice to the right to raise additional issues or request additional relief):


    Was the Court in error in finding certain funds to be seporate property and ordering reimbursment.

How was the case disposed of? Final Judgment
Summary of relief granted,       including amount of money judgment, and if any, damages awarded,

    If money judgment,     what was the amount? Actual damages:
    Punitive (or similar) damages:

    Attorney’s fees   (trial):

    Attomey’s fees    (appellate):

    Other:

       If other,   please specify: Divorce, Property Divsiion           and Parental Rights
Will you challenge this Courfsjurisdiction?             Yes X No
Does judgment have language that one         or   more parties “take nothing”?      Yes X No
Does judgment have a Mother Hubbard clause? X Yes                   No
Other basis for ﬁnality:




                                                                Page 6 of 10
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if ﬁling in the 1", 2"“, 5”‘, 6"‘, 8”‘, 10*, 13"‘, or 14"‘ Court of Appeals.)
Rate the complexity of the case (use         1   for least   and   5 for   most complex): X      1   X2     3      4    5

Please   make my answer to the preceding questions known to                       other parties in this case? x   Yes       No
Can the parties agree on an appellate mediator?                    Yes x     No
    If yes, please give the      name, address, telephone,          fax,   and email address:
    Name:
    Address:
    Telephone:                                Ext.

    Fax:
    Email:
Languages other than English         in   which the mediator should be proﬁcient:


Name of the person ﬁlling out mediation section of docketing statement:


XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and         Style.

Court: Select Appellate Court                                       Docket:
Style:

  Vs.

Court: Select Appellate Court                                       Docket:
Style:

  Vs.

COU-F11 Select Appellate Court                                      D0Ck€t3
Style:

  Vs.

COIIITI Select Appellate Court                                      D0Ck€t2
Style:

  Vs.

COUIII Select Appellate Court                                       DOCKCE
Style:

  Vs.

COUFII Select Appellate Court                                       D0Ck€t5
Style:

  Vs.




                                                                   Page 7 of 10
XIV. Pro Bono Program:
     (Complete section if ﬁling in the               1“, 2"“, 3"’, 5"‘, 7"‘, 13"‘    or 14“' Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the ﬁnancial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty—f1ve (45) days after submitting this Docketing Statement.

Note: there   no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
                  is
Committee             your case and that pro bono counsel can be found to represent you. Accordingly, you should not
                  will select
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                    El   Yes l:lNo
Do you        authorize the ProBono Committee to contact your trial            counsel of record in this matter to answer questions the
committee        may have regarding the appeal‘? I] Yes [:INo
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
Ifyou have not previously filed a Statement of Inability to Pay Court Costs and attached a file—stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines? I:IYes I:INo

These   guidelines can be found in the                    Pro   Bono Program Pamphlet                  as   well   as   on   the   intemet   at
http://aspe.hhs.gov/poverty/Oépovertv.shtml.

Are you willing        to disclose your financial circumstances to the Pro      Bono Committee? [I Yes I:INo
                              Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
          If yes, please attach a
          Sample forms may be found in the Clerk's Office or on the intemet at http://www.tex-apporg. Your participation in
          the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
          circumstances.

Give a brief description of the issues to be raised on appeal, the              relief sought,   and the applicable standard of review,      if
known        (without prejudice to the right to raise additional issues or request additional         relief; use a separate attachment,     if
necessary).
     1.   Was the Court in error in ﬁnding certain funds from a personal   injury settlement to be the seporate property of the Appellee?


 2 Relief sought setting aside the Trial Court's determination that funds were seporate property and setting aside the award of
 reimbursment to Appellee from the proceeds of the sale of certain real property based on the seporate status of such ropeity.




                                                                 Page 8 of 10
XV. Signature
                                                                                 03/02/201 8
Signature of counsel (or Pro Se Party)                                          Date
Kimberly A. Gest                                                                 007992979
Printed   Name                                                                  State   Bar No.
/s/Kimberly A. Guest                                                             Kimberly A’ Gest
Electronic Signature (Optional)                                                 Name


XVI. Certiﬁcate of Service
The undersigned counsel        certiﬁes that this Docketing Statement has been served                    on the following lead counsel       for all
parties to the Trial Court’s    Order or Judgment as follows on:

                                                                                 /s/Kimberly A. Guest
Signature of counsel (or Pro Se Party)                                          Electronic Signature (Optional)

007992979
State   Bar No.

Certiﬁcate of Service Requirements   (TRAP     9.5(e)):   A   certificate   of service must be signed by the person     who made   the service and
must    state:
                                    (1) the date   and manner of service;
                                    (2) the   name and address of each person            served, and
                                    (3)   ifthe person served      is   a party’s attorney, the   name ofthe party represented by the   attorney.




                                                                   Page 9 of 10
I
    Please enter the following for each person served:
    Date Served:                                                            Date Served:
    Manner Served: eServe                                 E                 Manner Served: Select
    Name:                                                                   Name:
    Bar No.                                                                 Bar No.
    Firm Name:                                                              Firm Name:
    Address    1:                                                           Address   1:

    Address    2:                                                           Address   2:

    City/State/Zip:                                                         City/State/Zip:
    Tel.-                               Ext.   Fax:   -                     Tel.                           Ext.   Fax:

    Email:                                                                  Email:
    Party: Alfred    J.       Mcclought                                     Party: Alfred   J.   McClought


    Date Served:                                                            Date Served:
    Manner Served:             Select                                       Manner Served:        Select

    Name:                                                                   Name:
    Bar No.                                                                 Bar No.
    Firm Name:                                                              Firm Name:
    Address    1:                                                           Address   1:

    Address    2:                                                           Address   2:

    City/State/Zip:                                                         City/State/Zip:
    Tel.                                Ext.   Fax:                         Tel.                           Ext.   Fax:

    Email:                                                                  Email:

    Party: Alfred J       .   McClought                                     Party: Alfred   J.   McClought

    Date Served:03/26/2013
    Manner Served: eServe                                 E
    Name: Julie Johnson
    Bar No. 24050830
    Firm Name:Attomey at Law
    Address l:4ll Highway 67
    Address    2:

    City/State/Zil33 Duncanville, Texas 75137

    Tel. (460) 268-7322                 Ext.   Fax: (972) 947-4066

    Email:   Julie   Johs0nTX@Yahoo.c0m
    Party; Alfred    J.       McCl0ugl1t




                                                                     Page 10 of 10